DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response to the Non-Final Rejection of June 29, 2020, filed September 29, 2020 is acknowledged.  Claims 1-12 and 21-28 are pending, claims 1, 7 and 23 are independent.

Allowable Subject Matter
Claims 1-12 and 21-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed film structure is Han et al. (US 2013/0161629 A1), originally of record in the Non-Final Rejection of June 29, 2020, hereinafter Han.  Han teaches a film structure comprising multiple stacks of silicon oxide and silicon nitride (silicon oxide has a refractive index of approximately 1.45 and silicon nitride has an approximate refractive index of 2.04) ([0026]). Han et al. teach in this illustrative example, a first or bottom layer of silicon nitride 412 is deposited, followed by a first layer of silicon oxide 413, then a second layer of silicon nitride 414, followed by a second layer of silicon oxide 415, followed by a third layer of silicon nitride 416, and then a third layer of silicon oxide 417. It should be understood that additional layers will also be provided in practice. Further, the top layer may also comprise a silicon nitride film (not shown). Alternatively, the bottom layer may be a silicon oxide.

a first film layer formed on the substrate; and
a second film layer formed on the first film layer, wherein the second film layer has a first refractive index and wherein the first film layer and the second film layer are either a silicon oxide layer or a silicon nitride layer and wherein the first film layer is different from the second film layer;
one or more second silicon oxide/silicon nitride containing stacks formed on the one or more first silicon oxide/silicon nitride containing stacks, wherein the one or more second silicon oxide/silicon nitride containing stacks comprise:
a third film layer formed on a previous layer; and
a fourth film layer formed on the third film layer, wherein the fourth film layer has a refractive index greater than the refractive index of the second film layer and wherein
the third film layer and the fourth film layer are either a silicon oxide layer or a silicon
nitride layer and wherein the third film layer is different from the fourth film layer.
	Han does not teach, or suggest, alone or in combination with the prior art, wherein the refractive index of the second film layer is from about 1.85 to about 1.90 and the refractive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments filed September 29, 2020, with respect to have been fully considered and are persuasive.  The rejections of June 29, 2020 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784